 

Exhibit 10.3

 

MANPOWER INC.

 

RESTRICTED STOCK AGREEMENT

 

This Restricted Stock Agreement (this “Agreement”) is executed as of
                     by and between MANPOWER INC., a Wisconsin corporation (the
“Corporation”), and                      (the “Employee”).

 

W I T N E S S E T H:

 

WHEREAS the Board of Directors of the Corporation has established the 2003
Equity Incentive Plan (the “Plan”) with the approval of the shareholders of the
Corporation; and

 

WHEREAS, the Employee has been granted Restricted Stock under the Plan subject
to the terms provided in this Agreement and the Plan.

 

NOW, THEREFORE, the Corporation and the Employee hereby agree as follows:

 

1. Provisions of Plan Control. This Agreement shall be governed by the
provisions of the Plan, the terms and conditions of which are incorporated
herein by reference. The Plan empowers the Administrator to make
interpretations, rules and regulations thereunder, and, in general, provides
that determinations of the Administrator with respect to the Plan shall be
binding upon the Employee. Unless otherwise provided herein, all capitalized
terms in this Agreement shall have the meanings ascribed to them in the Plan. A
copy of the Plan will be delivered to the Employee upon reasonable request.

 

2. Terms of Award. The Employee has been granted                      shares of
Restricted Stock under the Plan. Notwithstanding the terms of the Plan, the
Administrator has determined that the Restricted Period is the period ending on
                    , unless the Restricted Period ends sooner as provided in
the Plan.

 

3. Dividends and Voting Rights. The Employee shall be entitled to receive any
dividends that become payable with respect to such shares of Restricted Stock
and shall be entitled to voting rights with respect to such shares of Restricted
Stock.

 

4. Taxes. The Corporation may require payment or reimbursement of or may
withhold any tax that it believes is required as a result of the grant or
vesting of such Restricted Stock or any payments in connection with the
Restricted Stock, and the Corporation may defer making delivery of any
Restricted Stock or Shares in respect of Restricted Stock until arrangements
satisfactory to the Corporation have been made with regard to any such payment,
reimbursement, or withholding obligation.

 

5. Stock Certificates. In accordance with the Plan, the Corporation will retain
custody of the stock certificates representing Restricted Stock during the
Restricted Period. As soon as practicable after the execution of this Agreement,
the Participant shall deliver to the Corporation a stock power signed by the
Participant to be used in the event the Restricted Stock is forfeited to the
Corporation. The Participant’s signature on such stock power shall be guaranteed
by an institution that is a member of a Medallion signature guarantee program or
a similar signature guarantee program acceptable to the Corporation’s transfer
agent.

 

6. No Right to Employment. The granting of Restricted Stock under this Agreement
shall not be construed as granting to the Participant any right with respect to
continued employment by the company or one of its subsidiaries.

 



--------------------------------------------------------------------------------

7. Multiple Executed Copies. This Agreement may be executed in multiple copies,
each of which will constitute an original, and which together will constitute
one and the same agreement providing for a single grant of shares of Restricted
Stock.

 

IN WITNESS WHEREOF, the Corporation has caused this Agreement to be executed as
of the date and year first above written.

 

MANPOWER INC.

By:

   

 

The undersigned Employee hereby accepts the foregoing grant of Restricted Stock
and agrees to the several terms and conditions hereof and of the Plan.

 

  Employee

 

2